Citation Nr: 1112553	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  08-33 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral heel condition.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1995 through August 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2011, the Veteran failed to appear for a hearing before the Board.  As the Veteran has not provided the Board with notice of good cause for his failure to appear, the Board deems his request for a hearing to have been withdrawn. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

The Veteran stated that in service he was treated for a bilateral heel condition because of his Army boots and that he was provided with custom boots to address the problem.  He specifically identified treatment records at the hospital at Fort Riley, Kansas, which have not yet been requested. 

Also, the Veteran's service personnel records should be requested as the records may include the dates the Veteran was stationed at Fort Riley and may contain an entry related to receiving custom footwear.  







Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's service personnel records.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).  

2. Request the in-patient records, including any podiatry consultations, from the Army hospital at Fort Riley, Kansas, during the period of time the Veteran was stationed at Fort Riley.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e). 

3. Afford the Veteran a VA examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that calcaneal spurring by X-ray by VA in May 2007 is related to the Veteran's symptoms of bilateral heel pain in service, resulting of the wearing of Army boots. 

If however after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, when one cause is not more likely than any other to cause the Veteran's current heel condition and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record. 



The claims folder should be made available to the examiner. 

4.  After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


